Case 3:12-cv-00325-RCJ-CBC Document 347 Filed 10/25/19 Page J of 4

SiItcyvxAags

 

 

 

 

 

 

October 22, 2019

Attn: Clerk
United States District Court ——FILED = RECEIVED
~~ District of Nevada in Las Vegas ———.ENTERED ——_—__ SERVED ON
333 Las Vegas Blvd COUNSEL/PARTIES OF RECORD
South Las Vegas, NV 89101

OCT 25 2019

Mr. Ben Barnow

Barnow and Associates, P.C.

205 West Randolph Street, Suite 1630 CLE US DISTRICT COU RT
Chicago, IL 60606 BY: DEPUTY

 

 

 

Mr. Stephen J. Newman

Stroock & Stroock & Lavan LLP
2029 Century Park East, 18th Floor
Los Angeles, CA 90067

Dear Sirs/Madams,

] am a settlement class member objecting to the Zappos’ settlement for breach of
information. I do not intend to appear at the final approval hearing. Nor is this a
REQUEST TO BE EXCLUDED from the settlement.

I object to the Zappos settlement because it forces victims to buy more product from
the violating company, with the end result being a spike in the company’s sales. We
witnessed this with the settlement a few years ago for Restoration Hardware, which
proved to be a sales boom to the company and in the end, rewarded it for it’s
violations against customers. The 2019 settlement against Audible is doing the
same, and now the Zappos’ settlement follows suit. The 10% discount on future
purchases with Zappos barely covers state taxes in many state and is a sham ofa
settlement.

Please, make customers whole by awarding a cash payment rather than forcing us to
give Zappos more business. It’s the right thing to do.

LL. é |

Diana Bermudez
dianabermudez@comcast.net
1442A Walnut St, #470, Berkeley, CA 94709

enclosure: copy of email notice about settlement
Xfinity Connect Fwd_ setdnenPnattidahor le 20 Pr Sderily Gnbkfent Aeareaement 347 Filed 10/25/19 Page 2o0f4 10/23/18, 1:34 AM

dianabermudez@comcast.net 10/20/2019 8:28 PM

Fwa: Settlement notification re: 2012 security incident

To Diana Bermudez <dianabermudez@comcast.net>

Objection letter attached.
DB

---------- Original Message ----------

From: Zappos Data Settlement Administrator <info@e.zapposdatasettlement.com>

To: dianabermudez@comecast.net
Date: October 19, 2019 at 12:16 PM

Subject: Settlement notification re: 2012 security incident
Please take a moment to read this email.

Hi Diana Bermudez,

| You are receiving this email because you were a Zappos customer in January 2012. As such, we are writing to inform
| you that a resolution has been reached in the class action lawsuit filed because of the data breach that occurred during
that time.

Important additional information is below, but the short version is that you are getting a 10%-off discount code to use
on an order placed before the end of year. You may also transfer the code to someone else.

Here is your one-time-use code: LETK-HAGK2M-XW3HA6. Once you've selected the items you want to purchase on
Zappos.com or the Zappos App, select “Proceed to Checkout” and you'll have a chance to enter your code.

* For Desktop Users: Under "2. Payment Method," you'll see a dropdown for "Add gift card or rewards code." Simply

| enter the code there, click "Apply," and continue checking out.
| « For App Users: Select "Gift Codes" in the top right corner, enter your code, select save, and continue checking out.

| Thank you for your patience and understanding and, as always, we're here to help. If you need help with placing an

: order, please don’t hesitate to reach out by contacting us at mailto:2012action@zappos.com. lf you need assistance

regarding your legal rights related to this Notice, please see below and contact Zappos Settlement Administrator, PO.
Box 43434, Providence, Rl 02940-3434, 1-855-263-1060.

Your Friends at Zappos

|  tnre: Zappos.com, Inc. Customer Data Security Breach Litigation
United States District Court, District of Nevada,

:  Gase No. 3:12-cv-00325-RCJ-VPC,

| MDL No. 2357

| COURT ORDERED NOTICE OF CLASS ACTION SETTLEMENT

. You are a member of the Settlement Class in the above-captioned lawsuit, which relates to a data security hack against

| Zappos.com in January 2012. The case has settled, and you may use the unique code provided above for 10% offa
single future online purchase of goods on Zappos.com (or via the Zappos.com mobile app), exclusive of shipping costs
and taxes. You may also transfer or se!l this code to someone else for personal, non-commercial use.

The Court has preliminarily approved this settlement. It will hold a Final Approval Hearing in this case on December 20,
2019 at 10:00 a.m. in Courtroom 3 of United States District Court for the District of Nevada, located at 400 S. Virginia
Street, Reno, Nevada 89501. At the Final Approval Hearing, the Court will decide whether to approve the settlement

https://connect.xfinity.com/appsulte/v=7.10.0-29.20191005.161823/print.html?print_1571819659603 Page 1 of 2
Xfinity Connect Fwd_ Setileaat coflitaGian BORPisdatity itciteat Prikagument 347 Filed 10/25/19 Page 30f4 10/23/19, 1:34 aM

i
{
{
j
|
,
|

and whether to grant Class Counsel’s requests for $1,597,500 in attorneys’ fees, costs, and expenses, and for service
awards of $2,500 to each of the nine Representative Plaintiffs (.e., a total of $22,500 in requested service awards). You
have the right to attend the Final Approval Hearing and to be represented by counsel of your choice (at your own
expense). For more information, including information about how to object to the settlement or to the request for
attorneys’ fees, costs, expenses or to the request for service awards, please visit this website

hitp://e.zapposdatasettlement.com/rd/9z 1 zv66ks5dpforlv3iv7sfluvicekn6bO9jnimhats.

If you do not use or transfer your discount code, you have the right to request exclusion from the settlement (“opt out")
or to object to the settlement, but the deadline for this is November 29, 2019. Please click here

(http://e.zapposdatasetilement.com/rd/9z1zvsc9oipnrf8095ij3m5rtk3e9tk845an3d345008) for additional details.

If you do not request exclusion from the settlement before the deadline and if the Court approves the settlement, you
will release (give up) all claims against Zappos and related parties (including Amazon.com) that pertain in any way to the
January 2012 data security hack.

if the court does not approve the settlement, the discount code may expire at the time of the Final Approval Hearing;
otherwise the discount code is good until December 31, 2019.

Please review the cornpilete, court-approved notice here

(hitp://e.zapposdatasettlement.com/rd/9z 1zn2deat fval 9bgit6irkkbckhe5hg8847bite4h0) for additional information,

rules for use of the discount code and information about how to obtain a substitute code if you are unable to use it due
to hospitalization or military service.

If you believe you have received this message in error, please use this link to unsubscribe:
http://e.zapposdatasettlement.com/prefs/9z1zr9d62j79hes6cb4okt8ccgp9aerovjlgp8fimijbg

e Zappos Settlement.docx (122 KB)

https://connect.xfinity.com/appsuite/v=7.10.0-29.20191005.161823/print.html? print, 1571819659603 Page 2 of 2
auf paggeag gay bee] egU fen | gfagecpbec[edafafatecd gf fel leer {faye PERS Tote

 

 

AliicdG :
jo lee ay “eebeq wey yrs |" snus
“pag obo) “~v? See sybop sv7
Lymn f2 PED of 14) PAE “SN Boz § 2 190
WD ply | near

Way

 

47 Filed 10/25/19 Page 4 of 4

 

Gau31NI
ond

 

 

 

 

c
o
E
5
3
Oo
QA
O
ao

Te ee SOS CO ce

Shi VO MW INYO: both WF \ Drajaqvag
Oth #f AS FPA YCAAS

 

 
